DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 05/29/2020. Claims 1-16 are pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Muirhead on 06/13/2022.
The application has been amended as follows: 

2. The 

3. The 

4. The 

5. The 

6. The 

7. The 

8. The 

10. The 

11. The 

12. The 

13. The 

14. The 

15. The 

16. The 

Allowable Subject Matter
Claims 1-4, 7, 9-17, 19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a method of determining gait patterns and abnormalities of a user, comprising: forming a plurality of point clouds corresponding to the user, each of the point clouds being three-dimensional coordinates of moving points, frame by frame, through a data capturing session; determining centroids of the point clouds; determining momentary walking velocities using estimates based on vectors connecting the centroids for adjacent frames captured during walking of the user; determining gait speed for the user based on the momentary walking velocities; determining at least one distribution of gait speeds for the user; and detecting gait abnormalities based on deviation of the gait speed from the at least one distribution of gait speeds.

The closest prior art of record is Stone et al. (US 9,408,561) where it teaches a method of determining gait patterns and abnormalities of a user, comprising: forming a point cloud corresponding to the user, the point cloud being three-dimensional coordinates of points , through a data capturing session, determining walking estimates; determining gait speed for the user based on the walking; detecting abnormalities based on the gait speed. 
Another relevant prior art is Lampe et al. (US 2016/0073614) a method of determining gait patterns and abnormalities, comprising: forming a point cloud, the point cloud being three-dimensional coordinates of points, through a data capturing session; determining centroids of the point cloud; determining gait speed; and detecting gait abnormalities based on deviation of the gait speed.
In a further relevant prior art, Tafazzoli et al. (US 2017/0243354) disclose a method of determining gait patterns and abnormalities of a user, comprising: a data capturing session; determining gait for the user; detecting gait abnormalities based on deviation of the gait.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically forming a plurality of point clouds corresponding to the user, each of the point clouds being three-dimensional coordinates of moving points, frame by frame, through a data capturing session; determining centroids of the point clouds; determining momentary walking velocities using estimates based on vectors connecting the centroids for adjacent frames captured during walking of the user; determining gait speed for the user based on the momentary walking velocities; determining at least one distribution of gait speeds for the user; and detecting gait abnormalities based on deviation of the gait speed from the at least one distribution of gait speeds. ft would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the references uncovered disclosed the nuances of the instant claim in a cumulative manner while still allowing for a plausible motivation to combine said references. Although MISSOURI discloses forming a point cloud, the reference doesn't disclose generating one for each data frame captured and the walking sequence is calculated based on 3D objects in the data captured and not on vectors connecting centroids of adjacent frames and the gait speed is not compared with a distribution of gait speed. Additionally, LAMPE discloses calculating the centroid to determine the gait speed and not the momentary velocity, and there is no disclosure of calculating a walking velocity based on connecting centroid data across adjacent data frames and the gait speed is compared with a previous data and not a distribution of gait speeds. Furthermore, XEROX discloses determining gait abnormalities based on deviation of the gait, but the deviation is compared with a threshold value and not the previous known gait distributions of the user. Modifying the references further to meet the limitations adds further complex computations and adds no benefit. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689